Title: To Thomas Jefferson from James Garrard, 4 November 1803
From: Garrard, James
To: Jefferson, Thomas


          
            
              Sir
            
            Frankfort Novr. 4th. 1803
          
          I have taken the liberty to address you on a subject, in which I feel no Other interest, than what is connected with a wish to see real merit rewarded. Report, and your last message to congress, induces a belief, that one, or more governments, will be erected this Session of Congress in the western & southern countries. Should that be the case, I will take the liberty to recommend to your notice Mr. Harry Toulmin, as a gentleman of talents and integrity, to fill the office of secretary of state; or a Judge of a superior court. The former of these offices he has filled in this state for somthing more than seven years, with credit to himself, and the approbation of all ranks of our citizens. His acknowledged abilities in the knowledge of the Laws, will enable him to discharge the duties of a Judge with approbation. I have no hesitation to say he has been a faithful servant to the people of Kentucky. He has discharged the duties of his Office with wisdom, promptness and fidelity. And I have no doubt, but he will discharge the duties of any Office to which he may be appointed, that requires talents and integrity, in the same manner. The Senators and representatives in congress for this state are intimately acquainted with Mr. Toulmin, and I doubt not, but they will second this recommendation with their cordial approbation, to whom (if necessary) I beg leave to refer you for information, and at the same time beg you will not ascribe this application to any other motive, than what is connected with a sincere wish to see government honorably, and profitably administered, and men of real merit promoted.
          I have the Honour to be Your Excellency’s Most Obt Servt.
          
            
              James Garrard
            
          
        